Per Curiam.

It is permissible and appropriate for parties, virtual partners in a close corporation, to contract to submit to arbitration disputes of a specific nature which might arise out of their relationship. But it is impossible to run a business through arbitrators or submit to arbitration matters of management policy.
The order appealed from should be modified, with costs to appellants, by eliminating from the proposed arbitration items 2, 3, 8 and 10.
Peck, P. J., Bastow, Cox and Bergan, JJ., concur; Breitel, J., concurs in result on the ground that the items eliminated have not been shown to be justiciable and therefore arbitrable (Civ. Prac. Act, § 1448; Matter of Kallus [Ideal Novelty & Toy Co.], 292 N. Y. 459).
Order unanimously modified by eliminating from the proposed arbitration items 2, 3, 8 and 10, contained in the demand for arbitration dated April 5, 1955, and, as so modified, affirmed, with $20 costs and disbursements to the appellants.